Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 10/22/2021, in response to the rejection of claims 1-7 from the non-final office action, mailed on 07/22/2021, by amending claim 1, is acknowledged and will be addressed below.

Allowable Subject Matter
Claims 1-7 are allowable.

The following is an examiner’s statement of reasons for allowance:
The cited prior arts, US 20030049372, 20120216743, 20010050054, 5334257, either alone or in combination, do not fairly teach “A vertical heat treatment apparatus for performing a process by forming a gas flow of a process gas flowing in a transverse direction from one side toward the other side, the vertical heat treatment apparatus comprising: a vertical reaction vessel configured to accommodate a plurality of substrates disposed in a shelf-like fashion; a heater surrounding the vertical reaction vessel; a substrate holder including a column, a plurality of holders installed along the column, and cutouts, wherein a center portion of each holder is configured to hold each substrate, and a peripheral edge portion of each holder is respectively installed in the column in a corresponding relationship with each substrate and is formed to protrude outward beyond each substrate; an elevator stand configured to support the substrate .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.